     Case 2:19-cr-00304-RFB-VCF Document 120 Filed 09/09/20 Page 1 of 4



 1   CHRISTOPHER BAKER
     Attorney for the United States
 2   Acting Under the Authority Conferred by
     Title 28, United States Code, Section 515
 3   STEVEN W. MYHRE
     Assistant United States Attorney
 4   Nevada Bar No. 9635
     DANIEL CLARKSON
 5   Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
 6   Las Vegas, Nevada 89101
     Phone: 702-388-6336
 7   steven.myhre@usdoj.gov
     Representing the United States of America
 8
                                 UNITED STATES DISTRICT COURT
 9                                    DISTRICT OF NEVADA

10 UNITED STATES OF AMERICA,                        Case No.: 2:19-cr-00304-RFB-VCF

11                      Plaintiff,
                                                     Government’s Motion For Pretrial
12                         vs.                       Status Conference

13 LATONIA SMITH,

14                    Defendant.

15

16 CERTIFICATION: This Motion is timely filed.

17         The United States respectfully moves for a Pretrial Status Conference pursuant to

18 Rule 17.1, Federal Rule of Criminal Procedure, all in connection with the Court’s most

19 recent 4241 Order. As set out below, the government understands that, as of the date of

20 this filing, defendant Smith has not been moved to a Bureau of Prison’s (BOP) facility for

21 her court-ordered competency evaluation because of logistical restraints arising from the

22 COVID-19 pandemic and defendant’s medical status. While the government understands

23 that her movement to a BOP facility is imminent, it is unlikely that the evaluation will be

24 completed within the time-frames contemplated by the Court’s orders setting the deadlines
     Case 2:19-cr-00304-RFB-VCF Document 120 Filed 09/09/20 Page 2 of 4



 1   for the psychologist/psychiatrist report and evaluation, the 4241 competency hearing, and

 2   the Faretta hearing.

 3          Accordingly, the government respectfully requests a status conference to update the

 4   Court with its most recent information and address any scheduling issues arising from the

 5   logistical difficulties attendant to moving the defendant to a BOP facility. The following

 6   Memorandum applies.

 7                     MEMORANDUM OF POINTS AND AUTHORITIES

 8   A.     Procedural Posture.

 9          On August 10, 2020, and following a government motion and Court hearing on the

10   motion, the Court entered an Order directing an evaluation of defendant’s competency to

11   stand trial pursuant to Title 18, United States Code, Section 4241 and 4247. ECF No.

12   113. The Court’s 4241 Order required that the psychiatrist or psychologist designated to

13   conduct the examination file a report with the Court under seal by September 5, 2020. Id.

14          Also pending before the Court is defendant’s motion to proceed pro se. In

15   connection with that Motion, the Court set September 22, 2020, for a Faretta hearing on
16   the motion. ECF No. 112.
17          Further, the trial of this matter is presently set for October 19, 2020, with Calendar
18   Call set for October 13, 2020. ECF No. 97. Both settings – the trial and Faretta hearing –
19   contemplate that the 4241/4247 competency evaluation and hearing would be completed
20   by those dates.
21          Immediately following the entry of the Court’s 4241 Order of August 10, the
22   defendant was designated to a BOP facility in California for evaluation. Notwithstanding
23   the designation, the United States Marshals Service (USMS) has encountered logistical
24   difficulties in moving the defendant to the facility for evaluation by a qualified
                                                2
     Case 2:19-cr-00304-RFB-VCF Document 120 Filed 09/09/20 Page 3 of 4



 1   psychiatrist/psychologist. Based on discussions with USMS personnel, it is the

 2   government’s understanding that the difficulties are owing to a combination of COVID-19

 3   restrictions and lack of availability of aircraft to transport the defendant due to the medical

 4   circumstances of her case, all resulting in unavoidable delay. The government

 5   understands that defendant’s movement to the designated BOP facility is imminent but

 6   the precise date cannot be disclosed publically due to security considerations.

 7          Given the delays attendant to moving the defendant, the target dates established

 8   under the Court’s present scheduling orders are unlikely to be met.

 9   B.      Legal Standard.

10          Rule 17.1 provides that, upon motion by a party, the Court “may hold one or more

11   pretrial conferences to promote a fair and expeditious trial.” Fed. R. Crim. P. 17.1.

12          Title 18, United States Code, Section 4247, provides, in part, that:

13          For purposes of an examination pursuant to an order under section 4241 . . . the
            court can commit the person to be examined for a reasonable period, but not to
14          exceed thirty days . . . . The director of the facility my apply for a reasonable
            extension, but not to exceed fifteen days under Section 4241 . . . .
15
     C.     Discussion.
16
            The government submits this pleading to provide the most recent status regarding
17
     the defendant’s competency evaluation and notice that the scheduling dates contemplated
18
     by the Court’s orders issued in connection with the 4241 hearing are unlikely to be met
19
     despite the best efforts of the USMS to move the defendant timely to the nearest BOP
20
     facility. Further, the thirty-day window established in Section 4247 to accomplish the
21
     evaluation contemplates that the defendant be “committed” to the BOP facility, which has
22
     not yet occurred as a result of the delay attendant to moving the defendant.
23

24
                                                 3
     Case 2:19-cr-00304-RFB-VCF Document 120 Filed 09/09/20 Page 4 of 4



 1          Accordingly, the government requests a status conference to adjust the schedule in

 2   light of the information available to the government. In lieu of a conference, and

 3   contingent on the Court’s preference, the government can provide periodic written status

 4   when it has more definitive information about the status of defendant’s travel/movement.

 5          WHEREFORE, for all the foregoing reasons, the government respectfully requests

 6   that the Court accept the government’s status report and set the matter for a status

 7   conference with the parties at a date and time convenient to the Court or, alternatively, set

 8   the matter for further written status by the government as more information becomes

 9   available.

10          DATED this 9th day of September, 2020.

11                                               Respectfully submitted,

12                                               CHRISTOPHER D. BAKER
                                                 Attorney for the United States
13
                                                 /s/ Steven W. Myhre
14                                               STEVEN W. MYHRE
                                                 Assistant United States Attorney
15

16

17

18

19

20

21

22

23

24
                                                4
